DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-20 are currently pending in the present application, with claims 1, and 11 being independent. Claims 1, 8, 11, and 18 have been amended.
Terminal Disclaimer
The terminal disclaimer filed on 23 March 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,158,104 has been reviewed and is accepted. The terminal disclaimer has been recorded.
Response to Arguments
Applicant’s arguments, see page 8, filed 08 March 2022, with respect to the double patenting rejection of claims 1 and 11, along with the filing of a terminal disclaimer on 23 March 2022, have been fully considered and are persuasive. The double patenting rejection of claims 1 and 11 has been withdrawn. 
Applicant’s arguments, see page 8, filed 08 March 2022, with respect to the objection to the claims, along with accompanying amendments received on the same date, have been fully considered and are persuasive. The objection to the claims has been withdrawn. 
Applicant’s arguments, see page 8, filed 08 March 2022, with respect to the 35 U.S.C. 103 rejection of claims 1-20, along with accompanying amendments received on the same date, have been fully considered and are persuasive. The 35 U.S.C. 103 rejection of claims 1-20 has been withdrawn. 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record teaches the “Previously Presented” claims as set forth in the non-final office action, mailed on 08 December 2021.
However, in the context of newly amended claims 1 and 11, as set forth by the applicant in their remarks, when the claim language is considered as a whole, the prior art of record does not teach or suggest each and every limitation as set forth in the claims. For instance, with respect to claim 1 the prior art does not teach or reasonably suggest at least “determining, from a plurality of facial scans of the live actor, a muscle model representing facial muscles of the live actor and a vector of muscle strain values; select a subset of facial muscles from the muscle model; generating a set of pseudo-muscles that approximate the subset of facial muscles, wherein a respective pseudo-muscle of the set of pseudo-muscles is represented by a respective muscle curve that is a line connecting a start position and an end position; determining a mapping between the selected plurality of muscles and the set of pseudo-muscles; determining, for the respective muscle curve representing the respective pseudo-muscle, the start position, the end position and a line-of-action length based on the mapping; computing, for the respective pseudo-muscle, a respective pseudo-muscle strain value based on the line-of-action length of the respective pseudo-muscle and a rest length of the respective pseudo-muscle; and training a machine learning engine for animating a facial expression based on training facial muscle data described by the set of pseudo-muscles described by a set of muscle curves and corresponding pseudo-muscle strain values.” Claim 11 recites a substantially similar limitation as to that of claim 1. Accordingly the subject matter of claims 1 and 11 are found to be allowable. Claims depending thereon are also found to be allowable for substantially similar reasons as to that of the claims from which they depend. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J COBB whose telephone number is (571)270-3875. The examiner can normally be reached Monday - Friday, 11am - 7pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao Wu can be reached on 571-272-7761. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL J COBB/Primary Examiner, Art Unit 2613